Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is a response to the applicant amendment and remarks filed February 22nd, 2022.
Claims 1-15 and 21 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12, 13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 10,454,308 B2 (“Kwon”), in view of Pijnenburg et al. US 2010/0207575 A1 (“Pijnenburg”).
As to claim 1, Kwon discloses a mobile communication device comprising: 
a display include at least a portion viewable through a first surface of the mobile communication device (Kwon Column 4 Lines 3-15 or 42-50 – e.g., a phone including display means, being viewable through a first surface necessary in using a display built into a device); 
a conductive coil disposed between the display and a second surface opposite the first surface in the mobile communication device (Kwon Figure 3, e.g., power transmitting unit 211, in combination with Pijnenburg, see below); 
a wireless charging circuit electrically connected to the conductive coil (Kwon Figure 3 – e.g., the circuitry within the transmitter 200 connected to the transmitting unit/coil 211); 
a power management circuit connected to the wireless charging circuit (Kwon Figure 3 – e.g., controller and communication unit 212, 213); 
a battery connected to the power management circuit (Kwon Column 5 Lines 1-15 – e.g., “built-in battery”); and 
a processor operatively connected to the display and the power management circuit (Kwon Figure 3 – e.g., controller and communication unit 212, 213, in combination with Pijnenburg, see below), 
wherein the processor is configured to control the mobile communication device to: 
measure a current flowing from the power management circuit to the wireless charging circuit while power is transferred to an external mobile communication device through the conductive coil (Kwon Column 14 Lines 40-58 – current monitoring), 
receive a signal requesting addition of power from the external mobile communication device (Kwon Column 2 Lines 9-18, or Column 18 Lines 16-40 – e.g., demand power information), and 
adjust the power transferred to the external mobile communication device through the conductive coil by at least comparing the current to a first threshold and a second threshold value greater than the first threshold value (Kwon Column 16 Lines 58-67, or Column 17 Line 59-Column 18 Lines 16-40 – e.g., maximum and 
Kwon discloses many of the elements of claim 1, including inductively charging an external device and controlling the charging process.  Kwon does not explicitly disclose a conductive coil disposed between the display and a second surface opposite the first surface in the electronic device or a processor operatively connected to the display and the power management circuit.  However, the missing element are well known in the art because while disclosing controlled power transfer between devices, Pijnenburg teaches wireless charging occurring between two mobile phones (Pijnenburg Paragraph 93).  A mobile phone being used to transmit power inductively necessarily includes a conductive coil disposed between the display and a second surface opposite the first surface in the electronic device (i.e., a coil within the phone housing) and a processor operatively connected to the display and the power management circuit (i.e., a general phone processor separate from the specific charging circuitry control).  It would have been obvious to one having ordinary skill in the art at the time then invention was made to include these elements in an electronic device because doing so would allow the device to function as both a phone and an inductive charger.
As to claim 2, Kwon and Pijnenburg disclose the mobile communication device of claim 1.  Kwon and Pijnenburg further disclose wherein the first threshold value and the second threshold value are determined based on a maximum allowable value of the current flowing to the wireless charging circuit from the power management circuit (Kwon Column 17 Line 40-Column 18 Line 40 – e.g., charging control based on 
As to claim 3, Kwon and Pijnenburg disclose the mobile communications device of claim 2.  Kwon and Pijnenburg further disclose wherein the first threshold value is less than the maximum allowable value, and wherein the second threshold value is equal to the maximum allowable value (Kwon Column 17 Line 40-Column 18 Line 40 – e.g., charging will provide a current which is at most available or allocated charging power, and could be lower depending on charging conditions).
As to claim 4, Kwon and Pijnenburg disclose the mobile communications device of claim 2.  Kwon and Pijnenburg further disclose wherein the processor is configured to control the mobile communications device to: receive first identification information from the external mobile communications device through the conductive coil before the power is transferred to the external mobile communications device, and set the maximum allowable value based on the first identification information (Kwon Column 4 Lines 29-42 – wireless communications, or Pijnenburg Figure 3 or Paragraphs 56-57 – e.g., setting charging power based on identification information).
As to claim 5, Kwon and Pijnenburg disclose the mobile communication device of claim 4.  Kwon and Pijnenburg further disclose wherein the first identification information includes information on a power management circuit included in the external mobile communication device (Pijnenburg Figure 3 or Paragraphs 56-61 – e.g.,the identification 
As to claim 6, Kwon and Pijnenburg disclose the mobile communication device of claim 2.  Kwon and Pijnenburg further disclose wherein the processor is configured to control the mobile communication device to: receive second identification information from the external mobile communication device through the conductive coil after the power starts to be transferred to the external mobile communication device (Pijnenburg Figure 3 or Paragraphs 56-61 – e.g., continuous monitoring and charging), and set the maximum allowable value based on the second identification information (Pijnenburg Figure 3 or Paragraphs 56-61 – e.g., charging will continue to be controlled based on updated identification information).
As to claim 7, Kwon and Pijnenburg disclose the mobile communication device of claim 6.  Kwon and Pijnenburg further disclose wherein the second identification information includes unique device information of the external mobile communication device (Pijnenburg Figure 3 or Paragraphs 61 – e.g., updated identification information contains state or status information unique to the charging status of the external device).
As to claim 12, Kwon and Pijnenburg disclose the mobile communication device of claim 1.  Kwon and Pijnenburg further disclose wherein the processor is configured to control the mobile communication device to adjust the power transferred to the external mobile communication device through the conductive coil based on a whole of a power amount preset in the signal when the signal is received in a first state in which a value of the current is less than the first threshold value (Kwon Column 17 Line 40-Column 18 
As to claim 13, Kwon and Pijnenburg disclose the mobile communication device of claim 1.  Kwon and Pijnenburg further disclose wherein the processor is configured to control the mobile communication device to maintain power transferred to the external mobile communication device regardless of the signal when the signal is received in a second state in which a value of the current exceeds the second threshold value (Kwon Column 17 Line 40-Column 18 Line 40 – e.g., charging control, including situations in which the device receiving charge requests more than what the transmitter is able to transmit).
As to claim 15, Kwon and Pijnenburg disclose the mobile communications device of claim 1.  Kwon and Pijnenburg further disclose wherein the processor comprises a micro controller unit (MCU) in the wireless charging circuit (Kwon Column 5 Lines 27-36 or Pijnenburg Paragraph 93 – e.g., MCU necessary in a mobile phone).
As to claim 21, Kwon and Pijnenburg disclose the mobile communications device of claim 1.  Kwon and Pijnenburg further disclose wherein the processor is configured to control the mobile communication device to adjust the power transferred to the external mobile communication device through the conductive coil in a stepwise manner reflecting, at each stage, only a part of a power amount preset in the signal (Kwon Column 17 Line 60-Column 18 Line 40 – e.g., adjustment of power during charging, including stepwise adjustments), when the signal is received in a third state in which a value of the current being between the first threshold value and the second threshold .
Allowable Subject Matter
Claim 8-11 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest an electronic device having the combination of elements in the claims including, among other elements, power transfer according to the conditions/limits of claim 8 or the device control of claim 14, in combination with the device structure and charging monitoring and control elements of the claims.
Response to Amendment and Arguments
Applicant’s amendment and remarks filed 2/22/22 have been considered.  The previous rejections under 35 USC 112 have been withdrawn in response to the amendment.  After consideration of the amendment and arguments, the examiner has found that the prior art Kwon and Pijnenburg still disclose the elements of some of the amended claims.  Therefore, the previous rejections according to Kwon and Pijnenburg have been updated in response to the amendment above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851